SMITH, Judge.
Appellant, plaintiff below, seeks reversal of judgment in a negligence action, contending that a jury instruction given by the trial court over objection was erroneous. We affirm.
In determining whether the trial court erred in giving a certain instruction, the appellate court is to interpret the instruction in light of the evidence, pleadings, and all other instructions. Security Mutual Casualty Company v. Bleemer, 327 So.2d 885 (Fla. 3d DCA 1976). The test is whether, under the particular facts of the case, the instructions could have misled the jury, or prejudiced appellant’s right to a fair trial. American National Bank of Jacksonville v. Norris, 368 So.2d 897 (Fla. 1st DCA 1979). Under section 59.041, Florida Statutes (1985), reversible error is not shown unless upon examination of the “entire case” it appears to the appellate court that the error complained of has resulted in a “miscarriage of justice.” Florida Power & Light Company v. McCollum, 140 So.2d 569 (Fla.1962).
Because appellant has provided no transcript of the testimony and trial proceedings, we are unable to make a determination that reversible error occurred. Applegate v. Barnett Bank, 377 So.2d 1150 (Fla. *7671979); Speight v. Dulimba, 208 So.2d 833 (Fla. 3d DCA 1968).
AFFIRMED.
ZEHMER and MINER, JJ., concur.